Citation Nr: 1514342	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-44 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the thoracolumbar spine.

3. Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the cervical spine prior to August 12, 2009.

4. Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the cervical spine from August 12, 2009 to March 19, 2010.

5. Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the cervical spine from March 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to December 2008.

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2013 decision, the Board denied the Veteran's claim for a rating higher than 10 percent for degenerative joint disease of the thoracolumbar spine, a rating higher than 10 percent for degenerative joint disease of the cervical spine prior to August 12, 2009, and a rating higher than 10 percent for degenerative joint disease of the cervical spine from March 19, 2010.  The Board granted a 20 percent rating, but no higher, for degenerative joint disease of the cervical spine from August 12, 2009 to March 19, 2010.  Finally, the Board remanded the Veteran's claim for service connection for sinusitis.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In November 2014, the Court partially vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  Specifically, the Court did not disturb the Board's grant of a 20 percent rating for cervical spine degenerative joint disease from August 12, 2009 to March 19, 2009. 

The Board remanded the Veteran's claim for sinusitis again in July 2014.  It has since been returned to the Board for further action.

In October 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  In a December 2014 letter the Veteran was informed that the Veterans Law Judge who held his hearing was no longer employed by the Board and was given the opportunity to elect to have a new hearing.  The Veteran replied in January 2015 and stated that he did not wish to appear at a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appealed issues, so that the Veteran is afforded every possible consideration.  

At the Veteran's October 2011 Board hearing, the Veteran indicated he was receiving treatment at the Ralph H. Johnson VA Medical Center (VAMC) in Charleston for his cervical and thoracolumbar spine degenerative joint disease.  However, no VA treatment records that have been associated with the Veteran's claims file since August 2010.  As the more recent treatment records may be pertinent to deciding the Veteran's claims, all treatment records since August 2010 must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Board also notes that the Veteran reported at his Board hearing that he had submitted to the Charleston VAMC private treatment records from Doctors Care for his sinusitis, which he understood to have been scanned into his file.  The Board notes that those records are not included in the treatment records currently associated with the Veteran's file.  The Veteran indicated at the hearing that he is also in possession of copies of those records.  Therefore, on remand, the AOJ should request that the Veteran submit those records if they are not already included in the post-August 2010 VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Charleston VA Medical Center from August 2010 to present.

2. Request that the Veteran submit private treatment records related to his sinusitis or complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain these records.

3. After completing the above actions, the AOJ should conduct any other development indicated, including obtaining a new VA opinion to consider additional evidence  associated with the claims file or scheduling the Veteran for a new VA examination.  

Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




